Hooker, J.
(dissenting). The petition asks that the respondent be compelled to issue a patent for 757.44 acres of land situate on what is commonly known as “St. Clair Flats.” I understand that it is not claimed that the same is, in the main, other than submerged land, below low-water mark of the lake.
Lake St. Clair is' one of the Great Lakes, and as such was duly meandered and its boundaries defined by federal surveyors at an early day. Such being the case, none of the submerged land was within the swamp-land act of 1850, except swamps upon well-defined islands, if there be any. "We will take judicial notice that many square miles of the lake within such meander lines are covered with wild grass, wild rice, rushes, and other aquatic plants, which grow only in the water, and not upon land periodically dry. Such lands were not within the contemplation of the swamp-land act, and it would be a violation of the trust confided in the federal government by Virginia, in its cession of the lands, if they had been included in said act, even if the government had not lost its title by the admission of Michigan to the Union.
Well-defined islands, visible above water, may have swamps within their confines, as we held in People v. Warner, 116 Mich. 228 (74 N. W. 705); but the fact that they are surrounded by submerged lands, in which aquatic plants grow, does not impart to such islands the character of swamp lands, within the act, nor would the fact that said islands contain swamp lands affect the character of such surrounding lands as submerged lands. There is no case on record, so far as I am aware, where the federal government has sought to convey submerged lands in a lake within the meander lines, and it has been its general policy to refuse to do so. An apparent exception in the case of Niles v. Cedar Point Club, 175 U. S. 300 (20 Sup. Ct. 124), will be found not to be such, as that *450land was unsurveyed swamp and overflowed land lying between a former survey and the shoré of the lake.
The writ should be denied.